Exhibit ASSIGNMENT AND AMENDMENT AGREEMENT ASSIGNMENT and AMENDMENT AGREEMENT (this “Agreement”), dated March 20, 2008 by and among the assignors listed on Schedule of Assignors attached hereto (the “Assignors”), ADH Ventures, LLC (the “Assignee”) and Analytical Surveys, Inc., a Colorado corporation (the “Company”). WITNESSETH: WHEREAS, the Assignors are holders of (a) the Company’s 13% Secured Convertible Debentures due March 31, 2008, as amended by the Amendment and Waiver Agreements, dated September 30, 2007 and December 30, 2007 (the “Debentures”) in the outstanding principal amount set forth on the Schedule of Assignors, and (b) warrants (the “Warrants”) to acquire a number of the Company’s common stock, with no par value (the “Common Stock”), as set forth in the Schedule of Assignors; WHEREAS, the Debentures and the Warrants were issued to the Assignors pursuant to that certain Securities
